Citation Nr: 1000797	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-20 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased initial rating for service-
connected bilateral plantar fasciitis, currently evaluated 10 
percent disabling.

2.  Entitlement to an increased initial rating for a service-
connected right knee disability, currently evaluated 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 2001 to April 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

Procedural history

The August 2005 rating decision granted the Veteran service 
connection for bilateral plantar fasciitis and assigned a 10 
percent disability rating.  The same rating decision also 
granted service connection for a right knee disability and 
assigned a 10 percent disability rating.  The Veteran 
disagreed with the assigned ratings; he perfected his appeal 
by filing a timely substantive appeal [VA Form 9] in June 
2006.  

In January 2007, the Veteran presented sworn testimony during 
a videoconference hearing, which was chaired by the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the Veteran's VA claims folder.  

In an August 2007 decision, the Board denied the Veteran's 
claims of entitlement to increased ratings for service-
connected bilateral plantar fasciitis and right knee 
disability.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
a Memorandum Decision dated April 8, 2009, the Court vacated 
and remanded the Board's August 2007 decision.  The Court's 
decision will be discussed below.  

As will be discussed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required on 
his part.


REMAND

In the April 8, 2009 Memorandum Decision, the Court indicated 
that the Board failed to adequately discuss whether the 
Veteran is entitled to a new VA examination based on the 
alleged worsening of his service-connected disabilities.  
Specifically, the Memorandum Decision stated that the Board 
failed to properly consider the Veteran's January 2007 
hearing testimony that he was recently unable to pass an 
employment physical evaluation as a result of his foot 
disabilities and that his knee had begun to give out on him 
while he was walking, causing him to fall.  The Memorandum 
Decision further indicated that the Board should consider 
whether an updated VA examination is required as to the 
bilateral plantar fasciitis and right knee disability based 
upon the Veteran's hearing testimony.  

In compliance with the April 2009 Memorandum Decision, the 
Board has considered the Veteran's January 2007 hearing 
testimony, which is to the effect  that his bilateral plantar 
fasciitis and right knee disability increased in severity 
following the most recent VA examination in July 2005.  The 
Veteran testified that his bilateral plantar fasciitis had 
become more painful and functionally limiting.  Specifically, 
the Veteran stated that he had been unable to pass an 
employment physical due to the functional impairment caused 
by his bilateral plantar fasciitis.  See the January 2007 
Board hearing transcript, pgs. 6-7.  As to the right knee 
disability, the Veteran testified that his knee had become 
increasing unstable, causing him to fall on several 
occasions.  See the January 2007 Board hearing transcript, 
pg. 9.  

Accordingly, the Board finds that a contemporaneous VA 
examination is warranted.  See Littke v. Derwinski, 1 Vet. 
App. 90, 92 (1990) [VA's duty to assist includes the conduct 
of a contemporaneous medical examination, in particular where 
it is contended that a service-connected disability has 
become worse]; see also Snuffer v. Gober, 10 Vet. App. 400 
(1997) [a Veteran is entitled to a new VA examination where 
there is evidence that the condition has worsened since the 
last examination].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	VBA should contact the Veteran through 
his representative and request that he 
identify any relevant recent medical 
examination and treatment records 
pertaining to his service-connected 
bilateral plantar fasciitis and right 
knee disability.  VBA should take 
appropriate steps to secure current VA 
treatment records as well as any 
relevant medical records identified by 
the Veteran and associate them with the 
VA claims folder.

2.	The Veteran should be afforded a VA 
examination in order to determine 
the current severity of his 
service-connected bilateral plantar 
fasciitis and right knee 
disability.  A report should be 
prepared and associated with the 
Veteran's VA claims folder.

3.	VBA should then readjudicate the 
Veteran's claims.  If the benefits 
sought on appeal remain denied, VBA 
should provide the Veteran and his 
representative with a SSOC and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


